Citation Nr: 0929852	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the toes.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for arthritis due 
to trauma of the cervical spine, currently evaluated as 
30 percent disabling. 

6.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.

(The issue of whether there was a timely request for a waiver 
of recovery of an overpayment of compensation benefits in the 
amount of $5,706.20 is the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 
and from January 1981 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and July 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was certified to the Board by the Pittsburgh, 
Pennsylvania, RO.

In March 2005, the Board remanded some of the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The Veteran has made allegations throughout the appeal that 
he believes he has upper extremity neurological symptoms due 
to traumatic cervical arthritis.  Such allegations reasonably 
raises a claim of entitlement to service connection for upper 
extremity neurological symptoms secondary to traumatic 
cervical arthritis.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The issues of entitlement to service connection for hearing 
loss and headaches, entitlement to increased ratings for 
asthma and traumatic cervical arthritis, and entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence of a disability manifested by 
numbness of the toes, or evidence of a nexus between such a 
disability and service or a service-connected disability.


CONCLUSION OF LAW

A disability manifested by numbness of the toes was not 
incurred or aggravated during active duty service, and it is 
not proximately due to or aggravated by traumatic cervical 
arthritis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in January 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  VA did fail 
to inform the Veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for numbness of several toes.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA has private medical records from one of the 
Veteran's treating physicians.  

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  The Board finds 
that there is no competent evidence that the Veteran has a 
diagnosed disability manifested by numbness of several toes.  
The Veteran is competent to allege that he has numbness in 
his toes, and the Board will accept his lay statements as 
being evidence of persistent or recurrent symptoms of a 
disability.  Notably, the Veteran is not claiming that the 
numbness started in-service.  Rather, he alleges that he has 
numbness in several toes due to traumatic cervical arthritis.  
The Veteran has not submitted any competent evidence of a 
nexus between numbness of the toes and this disability, and 
his allegations alone are insufficient to establish a 
potential relationship.  Thus, because at least one element 
of the McLendon test has not been met in this case, the Board 
need not reach the other elements.  Hence, an examination is 
not necessary to make a decision on the claim.   

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for numbness of several toes 
secondary to traumatic cervical arthritis.  The Veteran made 
this allegation in a statement received from him in January 
2003.  He elaborated his thoughts in a statement received in 
March 2004.  There, he noted that it was his opinion that 
there was a relationship between his service connected 
cervical disability and toe numbness.  However, there is no 
competent evidence substantiating this allegation.  
 
While the Veteran is competent to assert that he has numbness 
in his toes, he is not competent to diagnose a disability 
that is manifested by numbness in several toes, or to opine 
that any current numbness of the toes is caused or aggravated 
by traumatic cervical arthritis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).
 
In light of the evidence preponderating against the claim of 
entitlement to service connection for a disability manifested 
by numbness in several toes secondary to traumatic cervical 
arthritis, the benefit of the doubt doctrine is not 
applicable, and service connection cannot be granted.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for numbness of the toes is 
denied.


REMAND

In the March 2005 remand, the Board requested that the 
Veteran undergo a VA examination in connection with his claim 
for an increased rating for bronchial asthma.  Thereafter, in 
May 2009, the AMC informed the Veteran that it did not have a 
copy of a completed examination or verification that he 
actually underwent the examination.  That letter was returned 
as undeliverable, but it may have not been sent to the 
Veteran's current address.

In June 2009, the AMC issued a supplemental statement of the 
case.  Later in June 2009, a copy of an April 2009 
respiratory examination report was sent directly to the Board 
and was associated with the claims file.  Thus, the RO/AMC 
has not had an opportunity to review the April 2009 VA 
examination report, and the claim must be remanded to allow 
consideration of this evidence, as the Board cannot consider 
this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2009).

At the time of the March 2005 remand, the Veteran had 
undergone a VA examination for his traumatic cervical 
arthritis in 2004.  Because in 2005, the examination was 
still fresh, the Board did not order a new examination.  
During the four year term that the claim has been in remand 
status, however, the Veteran informed VA that his disability 
has worsened.  The examination is now more than five years 
old.  The Board agrees with the Veteran that a current 
examination is necessary.

Additional development is needed for the claims involving 
entitlement to service connection for hearing loss and 
headaches.  VA had the Veteran examined in connection with 
these claims.  See March 2004 Ear, Nose & Throat examination 
report.  While the examiner determined that hearing loss was 
not due to in-service noise exposure and provided a rationale 
for such opinion, he discussed the possibility that hearing 
loss was caused by traumatic cervical arthritis.  See id. at 
pages 8-10.  The examiner also expressed a possibility that 
headaches could be caused by traumatic cervical arthritis.  
See id at page 10.  Clarification of these relationships must 
be obtained.

As stated in the March 2005 remand, the claim for entitlement 
to a total rating for compensation based upon individual 
unemployability is inextricably intertwined with the other 
issues being remanded and thus is held in abeyance.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
orthopedic examination in order to 
determine the severity of his traumatic 
cervical arthritis.  All indicated tests 
and studies should be completed and all 
clinical orthopedic findings reported in 
detail.  The examiner should be informed 
that the Veteran is not currently service 
connected for degenerative disc disease of 
the cervical spine.  Based on a review of 
the claims files, and the examination 
findings, the examiner is to describe in 
detail all orthopedic manifestations of 
traumatic cervical arthritis.  Specify in 
degrees the range of cervical motion, 
including whether there is any additional 
loss of motion due to pain, weakened 
movement, excess fatigability, and/or 
incoordination due to traumatic cervical 
arthritis.  This determination should be 
expressed in terms of degrees of 
additional limited motion.

The examiner is asked to comment on the 
effect the traumatic cervical arthritis 
has on the Veteran's ability perform all 
forms of substantially gainful employment 
consistent with his education and 
occupational background.  A complete 
rationale must be provided for any opinion 
offered.  

2.  The Veteran should be scheduled for a 
neurological examination in order to 
determine whether hearing loss and/or 
headaches are related to traumatic 
cervical arthritis.  All indicated tests 
and studies should be completed and all 
clinical neurological findings reported in 
detail.  Based on a review of the claims 
files, and the examination findings, the 
examiner is to address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that either hearing loss 
and/or headaches is caused by traumatic 
cervical arthritis?  If not, is it at 
least as likely as not that either hearing 
loss and/or headaches is permanently 
aggravated by traumatic cervical 
arthritis?  Aggravation is defined as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.
    
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.
    
3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for a VA examination, to cooperate 
with the development of his claim, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the foregoing, the RO/AMC should 
readjudicate the remaining claims.  The 
Veteran should be given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


